DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent Pub. No. 2013/0098816 to Elfstrom and U.S. Patent No. 2,967,763 to Doman.
Regarding Claims 31 and 37, Buck teaches a method for flushing an animal footbath comprising the steps of: providing a water source (Buck Fig. 1 #44), but is silent on turning on a pump in communication with a water source and at least one storage tank until said at least one storage tank is filled with water under pressure.  However, Elfstrom teaches the general knowledge of one of ordinary skill in the art to turn on a pump in communication with a water source and at least one storage tank until said at least one storage tank is filled with water under pressure (Elfstrom paragraph [0019] submersible pump; [0022] storage tank).  It would have been obvious to one of ordinary skill to modify the teachings of Buck with the teachings of Elfstrom before the effective filing date of the claimed invention to continuously provide potable water as taught by Elfstrom.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  The combination of each element merely performs the same function as it does separately.
Buck as modified teaches adjusting a flush valve on an outlet line from said at least one storage tank (Elfstrom paragraph [0032]-[003]; Buck #73) to direct flow from said at least one storage tank downstream of said flush valve either directly to a flush pipe leading to said footbath with no chemical inputs, or indirectly to said flush pipe by way of a mixing pipe branching off of said flush valve (Buck Fig. 1 water from #44 can flow with just water to foot bath or it can go indirectly through line #72 into #74; Buck paragraph [0102]); operating a directing valve (Buck Fig. 1 #56) to direct said water to a selected one of said at least one footbath; opening a master valve (Buck paragraph [0068] valves part of #42; inherent valve that starts and stops flow of water through #44) on said outlet line upstream from said flush valve to allow water under pressure to be released from said at least one tank to pass through said flush valve either directly or indirectly to said flush pipe and into said at least one footbath.
Buck as modified teaches mixing pipe and said connecting pipe leading to said flush pipe (Buck Fig. 1 pipes leading out of #74), but is silent on wherein said mixing pipe comprises a venturi tube and wherein a connecting pipe is provided downstream from said venturi tube.  However, Doman teaches the general knowledge of one of ordinary skill in the art that it is known to provide a venturi (Doman Fig. 1 #34).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Buck with the teachings of Doman before the effective filing date of the claimed invention to facilitating mixing as taught by Doman.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. The combination of each element merely performs the same function as it does separately.

Claim(s) 32-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent Pub. No. 2013/0098816 to Elfstrom and U.S. Patent No. 2,967,763 to Doman as applied to claim 31 and 37 above, and further in view of U.S. Patent No. 5,526,841 to Detsch et al.
Regarding Claims 32 and 38, Buck as modified teaches an air supply (Buck Fig. 1 #46), but is silent on comprising the additional steps of: closing said master valve; turning on a pressurized air source feeding into said connecting pipe; and opening an air valve on said connecting pipe for removing moisture from said pipes.  However, Detsch teaches turning on a pressurized air source feeding into said connecting pipe; and opening an air valve on said connecting pipe for removing moisture from said pipes (Detsch Col. 2 lines 38-49).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Buck with the teachings of Detsch before the effective filing date of the claimed invention to ensure the lines are cleared of undesired chemicals as taught by Detsch.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. In addition, it is old and notoriously well-known practice in the plumbing systems to “blowout” the system as routine maintenance.
Regarding Claims 33 and 39, Buck as modified teaches controller (Buck Fig. 1 #42; Elfstrom Fig. 3) in electronic communication with said pump, said master valve, said flush valve, said at least one directing valve, and said air valve for controlling the flow of fluids through said system.
Regarding Claims 34, 35, 40, and 41, Buck as modified teaches wherein said controller further comprises a user interface and a central processing unit (Buck #42; paragraph [0068]), and wherein said user interface is operable to display information regarding the positions of said pump, said master valve, said flush valve, said at least one input valve, said at least one directing valve, and said air valve.
Regarding Claims 36 and 42, Buck as modified teaches said controller further comprises at least one timer (Buck paragraph [0133]; paragraph [0068] computer is a timer) capable of turning performing an action selected from the following group at a specified time: turning said pump on or off, opening or closing said master valve, adjusting the position of said flush valve, opening or closing said at least one input valve, opening or closing said air valve, opening or closing said at least one directing valve, and combinations thereof.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-42 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



08 August 2022